COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Solomon O. Adelaja v. Teresa Ramirez Adelaja

Appellate case number:    01-14-00141-CV

Trial court case number: 2013-15019

Trial court:              246th District Court of Harris County

       On June 12, 2014, Teresa Ramirez Adelaja filed a Motion to Dismiss For Failure to
Attend Court-Ordered Mediation. The motion is DENIED.
       The clerk’s record was previously filed in April, and the reporter’s record was filed on
June 11, 2014. Appellant’s brief is due July 11, 2014. See TEX. R. APP. P. 38.6(a)(2).
Appellee’s brief will be due 30 days from the date appellant’s brief is filed. See TEX. R. APP. P.
38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: June 19, 2014